                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

PAULA DAMASO,

               Plaintiff,

v.                                                Case No.: 2:19-cv-574-FtM-38NPM

COSTCO WHOLESALE
CORPORATION,

             Defendant.
                                          /

                                OPINION AND ORDER1

      Before the Court is Plaintiff Paula Damaso’s Motion to Remand (Doc. 19) and

Defendant Costco Wholesale Corporation’s response in opposition (Doc. 25). The parties

also replied and surreplied. (Docs. 30; 31). For these reasons, the Court grants the

Motion (Doc. 19) and sends the case back to state court.

                                    BACKGROUND

      This is a case about buying underwear at Costco. (Doc. 4). More specifically, the

issue is whether Costco’s labeling practices violated the Florida Deceptive and Unfair

Trade Practices Act (“FDUTPA”). (Doc. 4 at 5-6).




1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
       Damaso bought two packs of boxer briefs at Costco. (Doc. 4 at 2). According to

the visible label, the boxers were “96% Pima Cotton.” (Doc. 4 at 2). After leaving the

store, Damaso became suspicious of the boxers. (Doc. 4 at 3). So she sent them to a

lab for fiber testing. (Doc. 4 at 3). Then came a shocking revelation—the boxers did not

contain 96% Pima Cotton. (Doc. 4 at 3). To be Pima, the cotton fibers must be a certain

length. (Doc. 4-4 at 4). And expert reports confirmed many of the boxers’ fibers were too

short to meet Pima Cotton standards.2 (Doc. 4-4 at 13-15, 28-30). In brief, the boxers

contained a smaller percentage of Pima Cotton than advertised. (Doc. 4 at 3-4).

       The Complaint alleges one count of FDUTPA deceptive labeling. (Doc. 4 at 5-6).

While this is a state-law claim, Costco removed from state court under federal-question

jurisdiction. (Doc. 1). Now, Damaso wants to go back. (Doc. 19).

                                    LEGAL STANDARD

       A defendant may remove a case from state court when the federal court has

original jurisdiction. 28 U.S.C. § 1441(a). The burden rests on the removing defendant

to show federal jurisdiction. Leonard v. Enter. Rent a Car, 279 F.3d 967, 972 (11th Cir.

2002). If a federal court lacks subject-matter jurisdiction, it must remand straightaway.

28 U.S.C. § 1447(c). Removal “raises significant federalism concerns”; thus, courts

interpret removal statutes strictly and resolve all jurisdictional doubts in favor of remand.

Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999).




2These reports are attached to the Complaint (Doc. 4), so they are part of the pleading.
Fed. R. Civ. P. 10(c) (“[A]n exhibit to a pleading is part of the pleading for all purposes.”).



                                              2
                                        DISCUSSION

       Federal courts have limited jurisdiction, wielding “only that power authorized by

Constitution and statute.” E.g., Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

377 (1994). Of course, Congress authorized federal-question jurisdiction, which applies

to “all civil actions arising under the Constitution, laws, or treaties of the United States.”

28 U.S.C. § 1331. Cases arise under federal law in one of two ways. Gunn v. Minton,

568 U.S. 251, 257 (2013). A “vast majority” of federal-question cases rest on causes of

action created by federal law. Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 808

(1986). The second manner is less known.

       Pure state-law claims may arise under federal law. Grable & Sons Metal Prods.,

Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312-13 (2005). The Supreme Court called this

“a ‘special and small category’ of cases in which arising under jurisdiction still lies” despite

the lack of a federal cause of action. Gunn, 568 U.S. at 258 (quoting Empire Healthchoice

Assurance, Inc. v. McVeigh, 547 U.S. 677, 699 (2006)). This niche of jurisdiction can be

confusing. Id. (surveying a canvas of case law which “looks like one that Jackson Pollock

got to first”). Still, the Supreme Court provides guidance.

              That is, federal jurisdiction over a state law claim will lie if a
              federal issue is: (1) necessarily raised, (2) actually disputed,
              (3) substantial, and (4) capable of resolution in federal court
              without disrupting the federal-state balance approved by
              Congress.

Id. (citing Grable, 545 U.S. at 313-14). If a case meets each factor, jurisdiction exists

because of the “serious federal interest in claiming the advantages thought to be inherent

in a federal forum.” Grable, 545 U.S. at 313. But the general pleading rules still apply,

so the face of “a well-pleaded complaint” must call for “resolution of a substantial question




                                               3
of federal law.” City of Chi. v. Int’l Coll. of Surgeons, 522 U.S. 156, 163-64 (1997) (citation

omitted).

       Because Costco cannot thread the needle on the four-part test stitched together in

Grable, remand is fitting.

1. Necessarily Raised

       First, the federal issue must be “necessarily raise[d].” Grable, 545 U.S. at 314. A

FDUTPA claim has three elements: “(1) a deceptive act or unfair practice; (2) causation;

and (3) actual damages.” White v. Grant Mason Holdings, Inc., 741 F. App’x 631, 636

(11th Cir. 2018) (citation omitted). Costco argues Damaso will necessarily raise federal

law to show a deceptive act or unfair practice; Damaso disagrees. Yet on the first

element, Damaso must prove the boxers are not 96% Pima Cotton for the labeling to be

deceptive. Phelps v. Hormel Foods Corp., 244 F. Supp. 3d 1312, 1318-19, 1318 n.4

(S.D. Fla. 2017) (stating FDUTPA plaintiffs challenging deceptive labeling must show the

“labels are false, deceptive, or misleading”). That element implicates the federal Cotton

Standards Act and Textile Fiber Products Identification Act (“TFPIA”), along with United

States Department of Agriculture (“USDA”) and Federal Trade Commission (“FTC”)

regulations, because those set standards for measuring cotton fibers and classifying Pima

Cotton. Simply put, Damaso must resort to federal law to establish the fibers were too

short, rendering the label deceptive. Even the Complaint betrays Damaso’s position on

this point. An attached expert report begins by citing the federal regulations as controlling

on the Pima Cotton analysis. (Doc. 4-4 at 4, 16) (citing 7 C.F.R. § 28.304). So the

Complaint itself raises federal law.




                                              4
2. Actually Disputed

       Second, the federal issue must be “actually disputed.” Grable, 545 U.S. at 314.

No discussion is necessary as the parties dispute the federal issue. (Docs. 19; 25; 30).

3. Substantiality

       Third, the federal claim must be “substantial.” Grable, 545 U.S. at 314. This is

where Costco’s contentions fray.

       The significance of a federal issue to the parties in the suit “is not enough.” Gunn,

568 U.S. at 260. “The substantiality inquiry under Grable looks instead to the importance

of the issue to the federal system as a whole.” Id. Without a hard-and-fast framework,

the Supreme Court identified several factors to help in this analysis. MDS (Canada) Inc.

v. Rad Source Technologies, Inc., 720 F.3d 833, 842 (11th Cir. 2013). These guideposts

are more likely to make a federal question substantial: (1) pure questions of law; (2)

questions that will control in other cases; and (3) questions in which the government has

a strong interest to litigate in federal court. Id. Looking at those factors, Costco fails to

show how this issue is significant to the federal system.

       To begin, the issue here is not a pure question of law. See id. In Grable, the

Supreme Court tackled a “pure issue of law,” settling “once and for all” the legal validity

of the Internal Revenue Service’s (“IRS”) notice procedure before seizing property to

satisfy tax deficiencies. Empire Healthchoice, 547 U.S at 699-701 (citation omitted)

(interpreting Grable). There, a state quiet title action turned on whether IRS notice

satisfied a federal tax provision. Grable, 545 U.S. at 314-15. Because the meaning and

interpretation of important federal law was “the only legal or factual issue contested,”

Grable “sensibly” belonged in federal court. Id. at 315. Here, however, Damaso and




                                             5
Costco dispute several key facts—the length of the boxers’ cotton fibers, the appropriate

tests to apply, how to interpret those tests, and whether the boxers meet a federal

statutory exception. (Docs. 25 at 5-6; 30 at 2-3; 31 at 1-3). While federal rules and

regulations may ultimately set the legal standards, there are many factual disputes over

whether the boxers have enough Pima Cotton.

       Moreover, Costco mistakenly argues interpretation of a federal measurement

regulation is dispositive alone. (Doc. 25 at 7 (“[I]f cotton must be measured in bale form,

Costco wins.”)). Costco ignores a critical step to reach its conclusion. The Complaint

does not reveal the length of cotton in bale form because Damaso tested the finished

boxers, not the raw cotton bales. So even if Costco is correct, the length of fibers in bale

form is another factual matter to resolve first. In short, this is not a pure question of law.

See Empire Healthchoice, 547 U.S. at 700-01 (holding a “fact-bound and situation-

specific” case did not raise a significant federal question).

       Next, the state court’s resolution of this case will not control many other cases.

See Rad Source, 720 F.3d at 842. Any state court interpretation of these federal statutes

and regulations would not bind federal courts. See, e.g., Adventure Outdoors, Inc. v.

Bloomberg, 552 F.3d 1290, 1301 (11th Cir. 2008). And state courts are “competent to

apply federal law, to the extent it is relevant” over a state cause of action. Empire

Healthchoice, 547 U.S. at 701. In part, Costco relies on a lack of case law applying these

federal statutes and regulations. As the argument goes, any interpretation of federal law

here will be persuasive in future cases, so this issue is substantial. But that flies in the

face of Supreme Court precedent: the “novelty of [a federal] issue is not sufficient to give

it status as a federal cause of action; nor should it be sufficient to give a state-based




                                              6
[federal] claim status as a jurisdiction-triggering federal question.” Merrell Dow, 478 U.S.

at 817; see also Gunn 568 U.S. at 262 (noting that novel questions of patent law may

arise for the first time in state legal malpractice actions without raising a substantial federal

question). Even the risk of an incorrect state court interpretation of federal law, leading

to a flawed FDUTPA resolution, is not enough. Gunn, 568 U.S. at 263. Like Gunn, this

case is “poles apart from Grable” and will not control elsewhere. Id. at 262 (citation

omitted).

       Finally, there is no strong governmental interest for litigating this case in federal

court. See Rad Source, 720 F.3d at 842. Nothing here challenges the validity of the

statutes or regulations. Nor does anything affect the government’s ability to vindicate its

interests. Rather, this case requires factual determinations about whether the cotton

fibers in the boxers met federal standards. Yet the quintessential cases on this subject

each presented “a serious federal interest in claiming the advantages thought to be

inherent in a federal forum.” Grable, 545 U.S. at 313; see also Smith v. Kan. City Title &

Tr. Co., 255 U.S. 180, 201 (1921). In Grable, the state-law claim went to the validity of

IRS actions before seizing and selling taxpayer property. 545 U.S. at 310-11. Likewise,

in Kansas City Title, a substantial federal issue existed because the decision depended

on determining “the constitutional validity of an act of Congress.” 255 U.S. at 201. In

both instances, there were strong governmental interests bound within the outcome of

state-law claims (i.e., collecting taxes, vindicating administrative actions, and determining

the constitutionality of a congressional act). Whereas, here, the Court struggles to see

much interest in whether a federal or state court determines the boxers’ cotton fiber

length. Outside a few conclusory statements about the importance of these statutes and




                                               7
regulations to the cotton industry, Costco fails to show how this case affects the

government’s ability to regulate and enforce its cotton standards.            See Adventure

Outdoors, 552 F.3d at 1300-01 (rejecting a disputed federal issue as insubstantial for the

same reason, among others).

       In sum, this run-of-the-mill FDUTPA case is not in the trim category of state-law

cases substantial enough to arise under federal law simply because some federal law will

apply. See Grable, 545 U.S. at 313 (“shying away from the expansive view that mere

need to apply federal law in a state-law claim will suffice to open the ‘arising under’ door”).

4. Federal-State Balance

       And finally, resolving the federal issue must not upset the “balance of federal and

state judicial responsibilities.” Grable, 545 U.S. at 314. A raised, disputed, and significant

federal issue is “never necessarily dispositive; there must always be an assessment of

any disruptive portent in exercising federal jurisdiction.” Id. On this prong, Costco’s

position comes apart at the seams.

       To exercise jurisdiction here would throw off the balance of federal and state

responsibilities over FDUTPA claims. In Grable, resolving the case in federal court had

“a microscopic effect on the federal-state division of labor.” 545 U.S. at 315. To find

jurisdiction here is another story. It would open the flood gates for federal jurisdiction over

FDUTPA deceptive labeling claims that implicate a federal standard. Twice, the Supreme

Court warned against that possibility.

              [E]xcercising federal jurisdiction over a state misbranding
              action would have attracted a horde of original filings and
              removal cases raising other state claims with embedded
              federal issues. For if the federal labeling standard without a
              federal cause of action could get a state claim into federal




                                              8
              court, so could any other federal standard without a federal
              cause of action.

Grable, 545 U.S. at 318-19 (explaining the vitality of Merrell Dow); see also Merrell Dow,

478 U.S at 813-16 (rejecting a similar state mislabeling claim). While Costco dismisses

this possibility out of hand, the Court is not so sure. The federal question here would not

only extend to all mislabeled cotton clothing in Florida, but also possibly to wool and fur

items. See 15 U.S.C. §§ 68; 69. And that only covers clothing—not the tapestry of other

federal labeling standards to which the principle could apply.

       Nor is there any federal cause of action for deceptive clothing labels under TFPIA,

and TFPIA does not preempt state labeling laws. See 15 U.S.C. § 70e(a); McNutt v.

Dillards, Inc., No. EP-18-CV-40-PRM, 2018 WL 7132549, at *4-6 (W.D. Tex. Apr. 30,

2018). Grable walked back from Merrell Dow’s focus on the lack of a private cause of

action in this analysis. E.g., Adventure Outdoors, 552 F.3d at 1302-03. But it is still

“relevant to congressional judgment concerning the proper balance between state and

federal jurisdiction.” Id.; see also Grable, 545 U.S. at 318. The lack of a federal cause of

action and preemption, therefore, buttress the conclusion that finding original jurisdiction

in federal court over this FDUTPA claim would upset the federal-state balance.

5. Conclusion

       Tying it all together, this case is not within the “special and small category” of state-

law actions that arise under federal law. See Gunn, 568 U.S. at 258 (citation omitted).

Because there is no subject-matter jurisdiction, the Court grants the Motion and remands.

       Accordingly, it is now

       ORDERED:

       1. Plaintiff’s Motion to Remand (Doc. 19) is GRANTED.




                                               9
      2. This case is REMANDED to the County Court of the Twentieth Judicial Circuit

         in and for Collier County, Florida.

      3. The Clerk is DIRECTED to transmit a certified copy of this Order to the Clerk

         of the that Court.

      4. The Clerk is DIRECTED to terminate any pending motions or deadlines and

         close this case.

      DONE and ORDERED in Fort Myers, Florida this 22nd day of October, 2019.




Copies: All Parties of Record




                                           10
